                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CHARLES DAVID GORDON,
                                                                                        Case No. 12-cv-00769-PJH
                                  8                    Petitioner,
                                                                                        ORDER DENYING FED.R.CIV.P. 59(e)
                                  9             v.                                      MOTION TO ALTER OR AMEND
                                                                                        JUDGMENT; VACATING MOTION
                                  10     JOE A. LIZARRAGA,                              HEARING; DENYING MOTION FOR
                                                                                        LEAVE TO FILE RESPONSE TO
                                  11                   Respondent.                      OBJECTION TO EVIDENCE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the motion to alter or amend judgment pursuant to Federal Rule
                                  15   of Civil Procedure 59(e) filed by represented petitioner Charles David Gordon, known as
                                  16   Angie Gordon. Dkt. 81 (“Mot.”). Respondent filed an opposition on February 3, 2020.
                                  17   Dkt. 86 (“Opp.”). Petitioner filed a reply on February 6, 2020. Dkt. 87. Respondent filed
                                  18   an objection to evidence submitted in support of the reply. Dkt. 88. Petitioner filed an
                                  19   administrative motion for leave to file a response to the objection to evidence. Dkt. 89.
                                  20   The court determines that the matter is suitable for decision without oral argument and is
                                  21   submitted on the papers. The motion hearing noticed for April 22, 2020 is VACATED.
                                  22                                       LEGAL STANDARD
                                  23          Rule 59(e) of the Federal Rules of Civil Procedure permits a party to seek an order
                                  24   altering or amending a judgment. Rule 59(e) does not describe the conditions under
                                  25   which a court should reconsider a prior decision, but under Ninth Circuit authority, it is
                                  26   appropriate to alter or amend a judgment under Rule 59(e) if “‘(1) the district court is
                                  27   presented with newly discovered evidence, (2) the district court committed clear error or
                                  28   made an initial decision that was manifestly unjust, or (3) there is an intervening change
                                  1    in controlling law.’” United Nat. Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780

                                  2    (9th Cir. 2009) (quoting Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir.

                                  3    2001)).

                                  4                                            DISCUSSION

                                  5           In moving to alter or amend the judgment, petitioner contends that the court failed

                                  6    to address her argument that the state court’s application of the timeliness bar to Claims

                                  7    1, 2, 3, and 9 was surprising, unfair, arbitrary and served to evade federal review of her

                                  8    claims, where she timely filed a habeas petition in Napa County Superior Court on

                                  9    November 22, 2011, within one year of issuance of the remittitur by the court of appeal

                                  10   on December 16, 2010, and where the superior court’s April 24, 2012, order to show

                                  11   cause rejected respondent’s argument that the claims in the amended habeas petition

                                  12   were procedurally barred and required a full analysis of the merits of the claims. Mot. at
Northern District of California
 United States District Court




                                  13   4-5; Traverse at 17–18 and n.7 (citing In re Bower, 38 Cal. 3d 865, 873 n.3 (1985)).

                                  14   Petitioner concedes that the Supreme Court has established the adequacy and

                                  15   independence of California’s timeliness requirement to bar federal habeas review in

                                  16   noncapital cases, but contends that the timeliness bar was specifically inadequate as

                                  17   applied in her case. Traverse at 17–19 (citing Walker v. Martin, 562 U.S. 307, 315–18,

                                  18   320, 321 (2011); Lee v. Kemna, 534 U.S. 362, 385 (2002)).

                                  19          Respondent argues that petitioner has not demonstrated manifest error of law or

                                  20   fact in support of her Rule 59(e) motion, citing its earlier-filed response to petitioner’s

                                  21   argument that she substantially met the requirements of the timeliness bar to oppose

                                  22   procedural default. Opp. at 3. In support of dismissal of Claims 1, 2, 3, and 9 on

                                  23   procedural default grounds, respondent addressed petitioner’s contention that her

                                  24   habeas claims were timely because she filed her first state habeas petition within one

                                  25   year of issuance of the remittitur. Respondent argued that despite knowing the factual

                                  26   and legal bases of Claims 1, 2, 3, and 9 at the time of trial, petitioner did not raise the

                                  27   claims either at trial or on appeal, and “made no effort in her state habeas petition to

                                  28   satisfy her burden of establishing that she did not substantially delay in filing the claims
                                                                                      2
                                  1    over two years later.” Obj. to New Exhibits and Response to New Arguments Raised in

                                  2    Traverse (dkt. 40) at 5–7 and n. 5.

                                  3           The court dismissed Claims 1, 2, 3, and 9 as procedurally defaulted on the ground

                                  4    of untimeliness and, on separate grounds, denied those claims on the merits upon de

                                  5    novo review. Dkt. 79 at 18, 19–28. In rejecting petitioner’s argument as articulated in the

                                  6    Supplemental Traverse that application of the timeliness bar was specifically inadequate

                                  7    as applied in her case, the court found that she had failed to show that the state court’s

                                  8    denial of Claims 2 and 9 as untimely was inadequate for lacking fair or substantial

                                  9    support in prior state law. Dkt. 79 at 17. To the extent that the court did not expressly

                                  10   discuss petitioner’s separate Traverse argument that her state court habeas petition was

                                  11   filed in superior court within one year of issuance of the remittitur so as to substantially

                                  12   meet the requirements of the timeliness requirement and that the procedural bar served
Northern District of California
 United States District Court




                                  13   to evade federal review, petitioner fails to show clear or manifest error warranting Rule

                                  14   59(e) relief. In light of the record, the state court’s application of the timeliness bar to

                                  15   Claims 1, 2, 3 and 9 was not surprising, unfair, and arbitrary, as petitioner contends. As

                                  16   the court noted in the procedural history of the case, dkt. 79 at 9, petitioner filed a habeas

                                  17   petition in the court of appeal on January 3, 2012, before filing an amended petition in the

                                  18   Napa County Superior Court on January 20, 2012. See Answer, Suppl. Ex. K, Vol. 4

                                  19   (dkt. 42-4) at 1593. On January 17, 2012, the court of appeal denied the petition without

                                  20   prejudice. See Answer, Suppl. Ex. K, Vol. 1 (dkt. 42-1) at 0400. The court summarized

                                  21   the procedural history, dkt. 79 at 9, to reflect that “[t]he state appellate court noted that

                                  22   Gordon raised new arguments regarding the timeliness of her habeas petition that were

                                  23   not previously presented to the Napa County Superior Court, and as a result, ruled that

                                  24   Gordon had not exhausted her habeas remedy with the Superior Court,” as recorded on

                                  25   the public docket:

                                  26                 BY THE COURT:* Petitioner's request for habeas corpus relief
                                                     in the superior court was denied for various reasons, including
                                  27                 but not limited to petitioner's failure to demonstrate that the
                                  28                 petition was timely filed. The petition filed in the superior court

                                                                                      3
                                                     appears to contain only one short paragraph discussing the
                                  1
                                                     petition's timeliness. In contrast, the petition filed in this court
                                  2                  contains many pages of argument concerning the petition's
                                                     timeliness. Petitioner did not refile his habeas petition in the
                                  3                  superior court to present those arguments (and others related
                                  4                  to the basis for the superior court's denial of habeas relief).
                                                     Instead, petitioner now seeks relief in this court, raising those
                                  5                  arguments to this court in the first instance. Under the
                                                     circumstances, petitioner has not meaningfully exhausted his
                                  6
                                                     superior court habeas remedy. (See In re Steele (2004) 32
                                  7                  Cal.4th 682, 692; In re Hillery (1962) 202 Cal.App.2d 293, 294.)
                                                     Consequently, the petition for writ of habeas corpus is denied
                                  8                  without prejudice to being refiled in the Napa County Superior
                                  9                  Court, to permit petitioner to cure the defects identified by the
                                                     superior court in its order denying habeas relief. In light of the
                                  10                 ruling above, petitioner's application for permission to file an
                                                     oversized memorandum to the petition for writ of habeas
                                  11
                                                     corpus is moot. However, in the event petitioner again seeks
                                  12                 habeas relief in this court, the court advises counsel that it does
Northern District of California
 United States District Court




                                                     not foresee granting petitioner permission to file a
                                  13                 memorandum exceeding 100 pages. * Before Simons, Acting
                                  14                 P.J., Needham, J. and Bruiniers, J.

                                  15   In re Gordon, No. A134162 (Cal. Ct. App. 1st Dist. Jan. 17, 2012) (available at

                                  16   https://appellatecases.courtinfo.ca.gov/).

                                  17          Petitioner fails to mention or address the court of appeal’s finding that the January

                                  18   3, 2012, habeas petition presented new timeliness arguments that were unexhausted

                                  19   because they had not been presented to the superior court, which had denied the

                                  20   November 22, 2011, habeas petition on the ground that “it does not provide any

                                  21   explanation for the substantial delay in its filing.” Second Am. Pet., Ex. 48 (dkt. 16-3). In

                                  22   light of the state court record, particularly where petitioner presented timeliness

                                  23   arguments in the first instance in the January 3, 2012 petition in the court of appeal,

                                  24   rather than exhausting those grounds for relief in the habeas proceedings in the superior

                                  25   court, petitioner fails to demonstrate that the state court’s application of the timeliness bar

                                  26   to Claims 1, 2, 3 and 9 was surprising, unfair, arbitrary, novel or unforeseeable, such that

                                  27   it was inadequate to bar federal habeas review. See Martin, 562 U.S. at 316 and n.4

                                  28   (noting that application of California’s timeliness rule in Martin’s case did not fall within
                                                                                      4
                                  1    the “limited category” of “exceptional cases in which exorbitant application of a generally

                                  2    sound rule renders the state ground inadequate” under Lee, 534 U.S. at 376).

                                  3           Furthermore, petitioner has offered no authority in support of her argument that the

                                  4    state court’s application of seemingly contradictory procedural bars as alternative

                                  5    grounds for denying relief should be inferred as a failure by the state courts to consider

                                  6    the propriety of applying those separate, independent bars. Mot. at 5; Traverse at 17–19.

                                  7    Petitioner has not demonstrated clear or manifest error warranting alteration or

                                  8    amendment of the judgment.

                                  9           Respondent’s objection to the unpublished superior court order submitted in

                                  10   support of petitioner’s reply as newly submitted evidence is OVERRULED, dkt. 88,

                                  11   though the court notes that the superior court order carries little to no authoritative weight

                                  12   in light of the published state court authority cited in the briefs. Petitioner’s motion for
Northern District of California
 United States District Court




                                  13   leave to file a response to the objection, dkt. 89, is DENIED.

                                  14                                           CONCLUSION

                                  15          For the reasons set forth above, petitioner’s motion to alter or amend the judgment

                                  16   pursuant to Fed. R. Civ. P. 59(e) is DENIED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 18, 2020

                                  19                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
